Citation Nr: 0834967	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  03-30 184	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for migraine headache to 
include as secondary to service-connected hysterectomy with 
bilateral salpingo-oopherectomy.

2. Entitlement to service connection for brain aneurysms to 
include as secondary to service-connected hysterectomy with 
bilateral salpingo-oopherectomy.  

3. Entitlement to service connection for vitiligo to include 
as secondary to service-connected hysterectomy with bilateral 
salpingo-oopherectomy.  

4. Entitlement to service connection for hypothyroidism to 
include as secondary to service-connected hysterectomy with 
bilateral salpingo-oopherectomy.  

5. Entitlement to an initial rating higher than 10 percent 
for osteoporosis. 

6. Entitlement to an initial compensable rating for 
hemorrhoids. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARINGS  ON APPEAL

Veteran, M.P., and G.C.

ATTORNEY FOR THE BOARD
J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1973 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2003 and in November 
2004 of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

In July 2005, the veteran appeared a hearing before an Acting 
Veterans Law Judge. A transcript of the hearing is in the 
record.  In November 2005 and in February 2007, the Board 
remanded the claims for further development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In July 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  At the hearing the veteran raised the 
claim for increase for major depressive disorder, which is 
referred to the RO for appropriate action. 

In June 2008, the Board obtained an opinion from an 
independent medical expert on the claims for service 
connection.  After the veteran was provided a copy of the 
opinion, she submitted additional argument and evidence and 
waived the right to have the additional evidence initially 
considered by the RO. 

The claim of service connection for hypothyroidism and the 
claims for an initial rating higher than 10 percent for 
osteoporosis and for an initial compensable rating for 
hemorrhoids are REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


FINDINGS OF FACT

1. Migraine headache was not shown to have had onset during 
service; migraine headache, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin; 
migraine headache was not caused by the cessation of hormone 
replacement therapy for service-connected hysterectomy with 
bilateral salpingo-oopherectomy, but migraine headache was 
made worse by the cessation of hormone replacement therapy 
for the service-connected hysterectomy with bilateral 
salpingo-oopherectomy.

2. Brain aneurysms were not shown to have had onset during 
service; brain aneurysms as a chronic disease were not 
manifested to a compensable degree within one year from the 
date of separation from service; brain aneurysms, first 
diagnosed after service, are unrelated to an injury, disease, 
or event of service origin; brain aneurysms were not caused 
by the cessation of hormone replacement therapy for service-
connected hysterectomy with bilateral salpingo-oopherectomy, 
but brain aneurysms were made worse by the cessation of 
hormone replacement therapy for the service-connected 
hysterectomy with bilateral salpingo-oopherectomy.

3. Vitiligo was not shown to have had onset during service; 
vitiligo, first diagnosed after service, is unrelated to an 
injury, disease, or event of service origin; vitiligo was not 
caused by or made worse by the cessation of hormone 
replacement therapy for service-connected hysterectomy with 
bilateral salpingo-oopherectomy. 




CONCLUSIONS OF LAW

1. Migraine headache was aggravated by the cessation of 
hormone replacement therapy for service-connected 
hysterectomy with bilateral salpingo-oopherectomy. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a) (2007).  

2. Brain aneurysms were aggravated by the cessation of 
hormone replacement therapy for service-connected 
hysterectomy with bilateral salpingo-oopherectomy. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a) (2007).  

3. Vitiligo is not due to disease or injury that was incurred 
in or aggravated by service, and vitiligo is not proximately 
due to or the result of cessation of hormone replacement 
therapy for service-connected hysterectomy with bilateral 
salpingo-oopherectomy.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.
Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claims decided and not remanded, the RO provided pre- 
adjudication and post- adjudication VCAA notice by letters, 
dated in March 2003, in January 2004, in August 2004, and in 
June 2006.  The veteran was notified of the evidence needed 
to substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  
Although the VCAA notice did not refer to the theory of 
secondary service connection, that is, that a claimed 
disability was caused by or made worse by a service-connected 
disability, the notice defect was cured by actual knowledge 
on the part of the veteran as evidenced by her claims for 
secondary service connection (February 2003 and December 
2003), by her hearing testimony (September 2003, July 2005, 
July 2007), by her substantive appeal (October 2003), and by 
her statements in support of claim (December 2003, February 
2005, May 2005).  As the veteran had a meaningful opportunity 
to participate effectively in the processing of her claims, 
that is, to address the claims at a hearing and to submit 
additional argument and evidence, the VCAA content error did 
not affect the essential fairness of the adjudication and the 
presumption of prejudicial error is rebutted.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (2007).  

In the VCAA notice, the veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that she could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with her authorization VA would obtain any such 
records on her behalf.  The notice included the provision for 
the effective date of the claims and for the degree of 
disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that VCAA notice about the degree of disability 
assignable was not provided until after the initial 
adjudications by the RO, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  As the claim of service connection for 
vitiligo is denied, no disability rating can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error of 
the VCAA notice.  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  As for the claims of service connection 
granted, the ratings of the disabilities are to be determined 
by the RO and a disagreement with any assigned rating is an 
appealable issue. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records 
and VA records, and has afforded the veteran VA examinations.  
Pursuant to 38 C.F.R. § 20.900, the Board obtained an opinion 
from an independent medical expert because of the medical 
complexity of the claims for service connection. 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of migraine headache, brain 
aneurysms, or vitiligo.  Although in February 1975 the 
veteran was given an analgesic for headache after she fell at 
home and hit the back of her head.  On separation 
examination, the diagnoses included vaginal infection. 

After service, VA records disclose that in February 1976 the 
veteran was hospitalized for vaginal bleeding.  After a 
gynecological consultation, the bleeding was associated with 
endometriosis.  

In a rating decision in September 1976, the RO granted 
service connection for a chronic vaginal infection with a 
history of endometriosis. 

Private medical records disclose that April 1979 the veteran 
had a total hysterectomy and a bilateral salpingo-
oophrectomy. 

In a rating decision in May 1979, the RO amended the service-
connection disability to total hysterectomy and bilateral 
salpingo-oophrectomy for chronic vaginal infection with 
pelvic endometriosis.  The disability was rated 50 percent 
and the veteran was also awarded special monthly compensation 
for anatomical loss a creative organ. 
  
The current claims of service connection for migraine 
headache and brain aneurysms were received in February 2003.  
The current claim of service connection for vitiligo was 
received in December 2003. 

VA records disclose that in August 2002 the veteran stated 
that she had discontinued all her medications and that she 
had headaches, which she had not had before.  In September 
2002, the assessment was migraine.  In November 2002, it was 
noted that the veteran had stopped her hormone replacement 
therapy.  

In December 2002, the assessment was migraine.  In January 
2003, it was noted that the veteran's headaches began in 
2002.  It was also noted that a MRI in November 2002 revealed 
two and possibly three brain aneurysms. 

On VA examinations in March 2003, history included migraine 
headache and brain aneurysms.  

On VA examination in September 2004, the veteran stated that 
in 1990 she was diagnosed with vitiligo.  The examiner 
expressed the opinion that vitiligo was not at least as 
likely as not secondary to the hysterectomy because the 
etiology of vitiligo is unknown. 

On VA examination in January 2006, the VA examiner reported 
that there was nothing specific to service that would trigger 
or contribute to migraine headache and that the aneurysms 
were congenital. 

In her statement in February 2005 and in her testimony in 
July 2005 and in July 2007, the veteran asserted that her 
hysterectomy with salpingoophorectomy caused an early and 
induced menopause that resulted in hormone replacement 
therapy until it was discontinued in 2003.  She argues that 
the loss of the natural capacity for producing estrogen 
resulted in damage to her blood vessels which caused migraine 
headache and brain aneurysms.  She also asserted that the 
inability to produce estrogen resulted in vitiligo.  

Pursuant to 38 C.F.R. § 20.900, the Board requested an 
opinion from an independent medical expert because of the 
medical complexity of the claims for service connection.  The 
Board asked for an opinion: 

Whether it was at least as likely as not that migraine 
headache, brain aneurysms, or vitiligo, either 
singularly or combined, were either caused by or 
aggravated by estrogen depletion, including hormone 
replacement therapy, or other hormonal changes resulting 
from the service-connected hysterectomy and bilateral 
salpingo-oophrectomy.  

In June 2008, the independent medical expert (IME), an 
Associate Professor and Director of the Division of 
Reproductive Endocrinology & Fertility at the University of 
Mississippi Medical Center, responded. 

After a review of the medical evidence, the IME stated that 
migraine headache, brain aneurysms, and vitiligo were 
unrelated to the service-connected hysterectomy.  The IME 
also stated that it was unlikely that migraine headache, 
brain aneurysms, and vitiligo were caused by hormonal 
replacement therapy or by the cessation of hormone 
replacement therapy, and it was unlikely that cessation of 
hormone replacement therapy aggravated vitiligo.  

On question of aggravation of migraine headache, the IME 
stated that estrogen deficiency caused by cessation of 
hormone replacement therapy could contribute to the worsening 
of migraine headache.  Citing two medical studies, the IME 
reported that the medical evidence supports a plausible role 
for hormomal fluctuation as a trigger for headache and it was 
likely that the transition to an estrogen deficient state 
aggravated the existing headache syndrome. 

On question of aggravation of brain aneurysms, the IME 
expressed the opinion the cessation of estrogen therapy could 
aggravate brain aneurysms as a study suggested a link between 
natural menopause and the incidence of aneurysms. 

On question of aggravation of vitiligo, the IME explained 
that vitiligo has not been associated with natural or 
surgical menopause.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including brain thrombosis, of which an aneurysm is subtype, 
if the chronic disease manifested to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.



Analysis

On the basis of the service treatment records, the veteran 
was given an analgesic for headache after she fell and hit 
her head, but neither migraine headache, brain aneurysms, nor 
vitiligo was affirmatively shown to be present during 
service.  And as migraine headache, brain aneurysms, or 
vitiligo were not noted or observed during service, the 
principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), the record shows 
that migraine headache and brain aneurysms were first 
documented in 2002, more than 26 years after service.  
Vitiligo was first documented in 2004 with a history dating 
to 1990.  The documentation of brain aneurysms in 2002 is 
well beyond the one-year presumptive period following 
separation from service in 1975 for brain aneurysms as a 
chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 
38 C.F.R. §§ 3.307 and 3.309.  And there is no competent 
evidence of a causal association or causal link between 
either migraine headache, brain aneurysms, or vitiligo and an 
established injury or disease or event of service origin.  

For this reasons, service connection on the basis that the 
disabilities are related to an injury or disease directly 
related to service by affirmatively showing onset during 
service, by continuity of symptomatology, by presumptive 
service connection for brain aneurysms as a chronic disease, 
or by post-service initial diagnosis is not established and 
the veteran does not argue otherwise.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303(a), 
(b), (d), 3.307, 3.309. 

The veteran does argue, however, that the disabilities were 
either caused or made worse by her service-connected 
hysterectomy with bilateral salpingo-oopherectomy, including 
the cessation of hormone replacement therapy for her service-
connected disability. 

As neither migraine headache nor brain aneurysms is a 
condition under case law that has been found to be capable of 
lay observation, the determination as to the presence of such 
a disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case the 
law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where as here, the questions involve the diagnosis of 
migraine headache and brain aneurysms, not capable of lay 
observation, and therefore medical in nature, and of medical 
causation, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159. 

Because the veteran as a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, the Board rejects the veteran's statements 
and testimony as competent evidence to substantiate the 
claims that current migraine headache or brain aneurysms are 
caused by or made worse by service-connected hysterectomy 
with bilateral salpingo-oopherectomy, including the cessation 
of hormone replacement therapy.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

As for service connection vitiligo, a skin condition under 
case law is a condition where lay observation has been found 
to be competent as to the presence of the disability.  
McCartt v. West, 12 Vet. App. 164 (1999).  Nevertheless, 
where, as here, the determinative issue involves a question 
of medical causation, competent medical evidence is required 
to substantiate the claim. 



Because the veteran as a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation, the Board rejects the veteran's statements 
and testimony as competent evidence to substantiate the claim 
that vitiligo is caused by or made worse by service-connected 
hysterectomy with bilateral salpingo-oopherectomy, including 
the cessation of hormone replacement therapy.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

On the questions of medical causation, the Board obtained an 
opinion from an independent medical expert.  In the opinion, 
the IME stated that migraine headache, brain aneurysms, and 
vitiligo were unrelated to the service-connected 
hysterectomy.  The IME also stated that it was unlikely that 
migraine headache, brain aneurysms, and vitiligo were caused 
by hormonal replacement therapy or by the cessation of 
hormone replacement therapy.

Therefore this evidence on the question of whether the 
disabilities were caused by the service-connected 
hysterectomy with bilateral salpingo-oopherectomy, including 
the cessation of hormone replacement therapy, opposes, rather 
than supports, the claim.  

As there is no other competent evidence addressing causation, 
and as the Board may consider only independent medical 
evidence to support its findings on the questions of medical 
causation, and as there no such evidence favorable to the 
claims, the preponderance of the evidence is against the 
claims that migraine headache, brain aneurysms, and vitiligo 
were caused by the service-connected hysterectomy with 
bilateral salpingo-oopherectomy, including the cessation of 
hormone replacement therapy, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

On question of aggravation, that is, that migraine headache 
was made worse by the service-connected disability, the IME 
stated that estrogen deficiency caused by cessation of 
hormone replacement therapy could contribute to the worsening 
of migraine headache and that it was likely that the 
transition to an estrogen deficient state aggravated migraine 
headache.  This evidence supports the claim. 

As there is no other competent evidence addressing 
aggravation, and as the Board may consider only independent 
medical evidence to support its finding on the question of 
medical causation, and as the evidence is favorable to the 
claim, the claim of service connection for migraine headache 
by aggravation is established.

On question of aggravation, that is, brain aneurysms were 
made worse by the service-connected disability, the IME 
expressed the opinion the cessation of estrogen therapy could 
aggravate brain aneurysms as a study suggested a link between 
natural menopause and the incidence of aneurysms.  This 
evidence supports the claim.  As there is no other competent 
evidence addressing aggravation, and as the Board may 
consider only independent medical evidence to support its 
finding on the question of medical causation, and as the 
evidence is favorable to the claim, the claim of service 
connection for brain aneurysms by aggravation is established.

On question of aggravation of vitiligo, that is, vitiligo was 
made worse by the service-connected disability, the IME 
expressed the opinion that vitiligo has not been associated 
with natural or surgical menopause, which opposes, rather 
than supports, the claim.  

As there is no other competent evidence addressing 
aggravation, and as the Board may consider only independent 
medical evidence to support its finding on the question of 
medical causation, and as there no such evidence favorable to 
the claim, the preponderance of the evidence is against the 
claim vitiligo was made worse by the service-connected 
hysterectomy with bilateral salpingo-oopherectomy, including 
the cessation of hormone replacement therapy, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).







ORDER

Service connection for migraine headache secondary to 
service-connected hysterectomy with bilateral salpingo-
oopherectomy on the basis of aggravation is granted.   

Service connection for brain aneurysms secondary to service-
connected hysterectomy with bilateral salpingo-oopherectomy 
on the basis of aggravation, is granted.  

Service connection for vitiligo to include as secondary to 
service-connected hysterectomy with bilateral salpingo-
oopherectomy is denied. 


REMAND 

On the claim of service connection for hypothyroidism, the 
veteran testified that hypothyroidism was diagnosed during 
service based on a blood test at the Navy facility at 32nd 
Street in San Diego, California.  VA will make as many 
requests as are necessary to obtain relevant service 
treatment unless efforts to obtain records show that the 
records do not exist or that further efforts to obtain the 
records would be futile.  38 C.F.R. § 3.159.  As the relevant 
records have not been requested from the Navy facility, 
further evidentiary development is required. 

On the claims of increase, the veteran states that 
osteoporosis causes back and hip pain and that she suffers 
from recurrent hemorrhoidal bleeding.  As the testimony 
signals a material change in the disabilities, reexaminations 
are required.
38 C.F.R. § 3.327(a).




Accordingly, the case is REMANDED for the following action:

1. Make a second request for service 
treatment records, including in-patient 
and laboratory tests at the Navy facility 
at 32nd Street in San Diego, California, 
from August to December 1973.  If the 
records do not exist or further efforts 
to obtain the records would be futile, 
provide the veteran notice in accordance 
with 38 C.F.R. § 3.159(e).

2. Ask the veteran for any documentation 
pertaining to medication for treatment of 
hypothyroidism before 2002, such as a 
prescription from a physician, preferably 
dating to her time in service. 

3. Schedule the veteran for a VA 
examination to determine the degree of 
impairment due to osteoporosis of the 
hips or any other joint manifestation of 
osteroporosis, such as the low back at 
L1-L4 as the bone density score was -2.0 
in June 2003.  The claims folder should 
be made available to the examiner for 
review.  

The examiner is asked to describe 
range of motion of the hips in 
flexion, extension, abduction, 
adduction, and rotation.  And to 
describe range of motion for any 
other joint manifestation of 
osteoporosis. 

4. Schedule the veteran for a VA 
examination to determine the degree of 
impairment due to hemorrhoids.  The 
claims folder should be made available to 
the examiner for review. 

The examiner is asked to whether 
there are external or internal 
hemorrhoids that are large or 
thrombotic, irreducible, with 
excessive redundant tissue, 
evidencing frequent recurrences.

5. After completing the above 
development, adjudicate the claims.  If 
any benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




________________________________         
_______________________________
        J. Connolly Jevtich			         Mark W. 
Greenstreet 
       Acting Veterans Law Judge,   		Veterans 
Law Judge,
            Board of Veterans' Appeals		         Board of 
Veterans' Appeals


_______________________________
	George E. Guido Jr.
	Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


